831 F.2d 297
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Frank 'Jimmy' BROUSSARD (85-5086), Marie DeloresBroussard Reitmeyer (85-5087), Defendants-Appellants.
Nos. 85-5086, 85-5087
United States Court of Appeals, Sixth Circuit.
October 8, 1987.

Before BOYCE F. MARTIN, and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
James Frank Broussard and Marie Delores Broussard Reitmeyer were convicted for conspiring to steal six million dollars from a Wells Fargo office.  On appeal, Broussard and Reitmeyer contend that the district court erred in admitting the statements of co-conspirators.


2
As Bourjaily v. United States, 483 U.S. ----, 107 S. Ct. 2775 (1987), requires, we affirm the defendants' convictions.  Bourjaily approved the use of co-conspirators' statements to determine whether a conspiracy exists and thus whether the hearsay statements of a co-conspirator are admissable under Fed.R.Evid. 801(d)(2)(E).  The Supreme Court expressly stated in Bourjaily that it was not deciding 'the proper order of proof that trial courts should follow in concluding that the preponderance standard has been satisfied in an on-going trial.' 97 L. Ed. 2d at 153 n. 1.  Accordingly we are bound by this court's decision in United States v. Vinson, 606 F.2d 149 (6th Cir. 1979), cert. denied, 444 U.S. 1074 and 445 U.S. 904 (1980), which approved the procedure used by the district court to admit the co-conspirators' statements here.


3
We also find that Rock v. Arkansas, 483 U.S. ----, 107 S. Ct. 2704 (1987) does not apply.


4
The judgment of the district court is affirmed.